Citation Nr: 0530669	
Decision Date: 11/15/05    Archive Date: 11/30/05

DOCKET NO.  03-08 754A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Propriety of an interruption of an aircraft maintenance 
certificate program pursuant to Chapter 31, Title 38 of the 
United States Code.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from September 1979 to 
August 1980.

This matter arises from a decision letter issued by the VA 
Vocational Rehabilitation and Employment office in Fort 
Lauderdale, Florida.  The present appeal comes before the 
Board of Veterans' Appeals (Board) as certified from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.


FINDING OF FACT

The record demonstrates that the veteran's conduct and 
cooperation in regard to his Chapter 31 aircraft maintenance 
certificate program were not in conformity with 38 C.F.R. 
§ 21.362(c), the code section governing unsatisfactory 
conduct and cooperation.


CONCLUSION OF LAW

The interruption of an aircraft maintenance certificate 
program pursuant to Chapter 31, Title 38 of the United States 
Code was proper.  38 U.S.C.A. §§ 3101, 3102, 3111 (West 
2002); 38 C.F.R. §§ 21.35, 21.52, 21.53, 21.57, 21.184, 
21.362, 21.364 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminarily, the Board acknowledges the recent enactment of 
the Veterans Claims Assistance Act of 2000 (VCAA).  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2005).  To implement the provisions of the law, 
VA promulgated regulations at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  Under these provisions, VA has a duty to 
notify the claimant of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 
5103.
Additionally, VA has a duty to assist the claimant in 
obtaining evidence necessary to substantiate the claim.  38 
U.S.C.A. § 5103A.

However, the VCAA is inapplicable to claims such as the one 
decided herein.  In Barger v. Principi, 16 Vet. App. 132 
(2002), the United States Court of Appeals for Veterans 
Claims (Court) held that the VCAA, with its expanded duties, 
is not applicable to certain cases and indicated that the 
statute at issue in such cases was not found under Title 38, 
United States Code, Chapter 51 (e.g., the laws changed by 
VCAA).  Similarly, the statute at issue in this matter is not 
found in Chapter 51; rather, it is found in Chapter 31.  The 
Court has also held that the statutory and regulatory 
provisions pertaining to VA's duty to notify and assist do 
not apply to a claim if resolution of the claim is based on 
statutory interpretation, rather than consideration of the 
factual evidence.  See DelaCruz v. Principi, 15 Vet. App. 
143, 149 (2001); see also Manning v. Principi, 16 Vet. App. 
534 (2002), citing Livesay v. Principi, 15 Vet. App. 165 
(2001).  Accordingly, no further consideration under the VCAA 
is warranted, and the Board finds that no conceivable 
prejudice to the veteran could result from this adjudication.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).

Pursuant to 38 U.S.C.A. § 3102(1)(A), (2), in pertinent part, 
a person shall be entitled to a rehabilitation program under 
the terms and conditions of this chapter if the person is a 
veteran who has a service-connected disability that is rated 
20 percent disabling or more which was incurred or aggravated 
in service on or after September 16, 1940, and that he or she 
is determined by the Secretary of Veterans Affairs 
(Secretary) to be in need of rehabilitation because of an 
employment handicap.  Thus, with regard to basic entitlement 
for vocational rehabilitation training under Chapter 31, 
Title 38 of the United States Code, the veteran has met the 
requirement of having a service-connected disability which is 
rated at 20 percent or more which was incurred in or 
aggravated in service on or after September 16, 1940.

The pertinent law and regulation provide that a veteran shall 
be entitled to a rehabilitation program under the terms and 
conditions of Chapter 31, if he or she is determined by the 
Secretary to be in need of rehabilitation due to an 
employment handicap.  38 U.S.C.A. § 3102.  "Serious 
employment handicap" is defined as the significant 
impairment, resulting in substantial part from a service-
connected disability rated at 10 percent or more, of the 
veteran's ability to obtain or maintain employment consistent 
with his abilities, aptitudes, and interests.  38 U.S.C.A. § 
3101(7).  Under 38 C.F.R. § 21.52(c), a veteran has a serious 
employment handicap if he or she has: (1) a neuropsychiatric 
service-connected disability rated at 30 percent or more 
disabling; or (2) any other service-connected disability 
rated at 50 percent or more disabling.

The three "basic requirements" for eligibility for Chapter 
31 vocational rehabilitation training are set out in 38 
C.F.R. § 21.1(b).  The first requirement is that of a basic 
entitlement to services under 38 C.F.R. § 21.40.  38 C.F.R. § 
21.1(b)(1).  The second requirement under 38 C.F.R. § 21.1(b) 
is that the services necessary for training and 
rehabilitation must be identified by VA and the veteran. 38 
C.F.R. § 21.1(b)(2).  The third requirement is that VA and 
the veteran must develop a written plan describing the 
program goals and the means through which those goals will be 
achieved. 38 C.F.R. § 21.1(b)(3).

A veteran seeking Chapter 31 vocational rehabilitation 
training will be assigned a specific case status.  See 38 
C.F.R. § 21.180(a).  The initial case status is "applicant" 
status. 38 C.F.R. § 21.182. Once the existence of a 
qualifying service-connected disability is established under 
38 C.F.R. § 21.40(a), an "initial evaluation" is scheduled.  
38 C.F.R. § 21.50(a).  If the veteran attends the appointment 
for an initial evaluation, he or she progresses to 
"evaluation and planning status."  See 38 C.F.R. § 
21.180(e)(1)-(4).  During evaluation and planning status, it 
is determined whether the veteran has an employment handicap 
under 38 C.F.R. § 21.40(b) and whether achievement of a 
vocational goal is feasible, and a plan is developed. See 38 
C.F.R. §§ 21.184(a)(1), 21.50.  When a decision concerning 
achievement of a vocational goal cannot be made during the 
initial evaluation, 38 C.F.R. § 21.57 provides for an 
extended evaluation, and the veteran's case may be assigned 
to "extended evaluation status."  38 C.F.R. § 21.57(a); see 
also 38 C.F.R. § 21.188 (outlining the procedures for moving 
an applicant from "evaluation and planning" status to 
"extended evaluation" status).  If the veteran completes 
"evaluation and planning status," he moves to 
"rehabilitation to the point of employability" status, from 
there to "employment services" status, and from there to 
"rehabilitated" status.  See 38 C.F.R. §§ 21.180, 21.190, 
21.194, 21.196.

The term "vocational goal" is defined by statute as gainful 
employment consistent with a veteran's abilities, aptitudes 
and interests.  38 U.S.C.A. § 3101(8).  In order to find that 
the achievement of a particular vocational goal is reasonably 
feasible, the facts must show that the effects of the 
veteran's service-connected and nonservice-connected 
disabilities, when considered in relation to his 
circumstances, do not prevent successful pursuit of a 
vocational rehabilitation program and successful employment.  
38 C.F.R. § 21.35(h)(2).  

The criteria for feasibility are: (1) a vocational goal must 
be identified; (2) the veteran's physical and mental 
conditions must permit training to begin within a reasonable 
period; and (3) the veteran must possess the necessary 
educational skills and background to pursue the goal.  38 
C.F.R. § 21.53(d).  In making the determination as to the 
feasibility of a vocational goal, VA must offer an initial 
evaluation under the provisions of 38 C.F.R. § 21.50.  
However, where such determination cannot be made on the basis 
of information developed during the initial evaluation, an 
extended evaluation is required.  See 38 C.F.R. § 21.57.  The 
determination of the reasonable feasibility of a veteran 
achieving a vocational goal will be made at the earliest time 
possible during an extended evaluation, but not later than 
the end of the period of evaluation.  Any reasonable doubt 
will be resolved in the veteran's favor.  See 38 C.F.R. § 
21.57(c)(1).

A veteran requesting or being provided services under Chapter 
31 must cooperate with VA staff in carrying out the initial 
evaluation and developing a rehabilitation plan, arrange a 
schedule which allows him or her to devote the time needed to 
attain the goals of the rehabilitation plan, seek the 
assistance of VA staff to resolve problems affecting the 
attainment of the goals of the rehabilitation plans, conform 
to procedures established by VA governing the pursuit of a 
rehabilitation plan (e.g., enrollment in a course, requesting 
a leave of absence), and conform to the rules and regulations 
of the training or rehabilitation facility at which services 
are being provided.  38 C.F.R. § 21.362(c).  VA vocational 
rehabilitation staff will monitor the veteran's conduct and 
cooperation to assure consistency with 38 C.F.R. § 21.362(c) 
and provide assistance which may be authorized under Chapter 
31, or for which arrangements may be made under other 
programs to enable the veteran to maintain satisfactory 
conduct and cooperation.  38 C.F.R. § 21.362(d).  

38 C.F.R. § 21.364 governs unsatisfactory conduct and 
cooperation.  If VA determines that a veteran has failed to 
maintain satisfactory conduct or cooperation, VA may, after 
determining that all reasonable counseling efforts have been 
made and are found not reasonably likely to be effective, 
discontinue services and assistance to the veteran, unless 
the case manager determines that mitigating circumstances 
exist.  In any case in which such services and assistance 
have been discontinued, VA may re-institute such services and 
assistance only if the counseling psychologist determines 
that: (1) the unsatisfactory conduct or cooperation of such 
veteran will not be likely to recur; and (2) the 
rehabilitation program which the veteran proposes to pursue 
(whether the same or revised) is suitable to such veteran's 
abilities, aptitudes, and interests.  38 C.F.R. § 21.364(a).

When the case manager determines that the veteran's conduct 
and/or cooperation are not in conformity with provisions of 
38 C.F.R. § 21.362(c), the case manager will: (1) discuss the 
situation with the veteran; (2) arrange for services, 
particularly counseling services, which may assist in 
resolving the problems which led to the veteran's 
unsatisfactory conduct or cooperation; (3) interrupt the 
program to allow for more intense efforts, if the 
unsatisfactory conduct and cooperation persist.  If a 
reasonable effort to remedy the situation is unsuccessful 
during the period in which the program is interrupted, the 
veteran's case will be discontinued and assigned to 
"discontinued" status unless mitigating circumstances are 
found.  When mitigating circumstances exist the case may be 
continued in "interrupted" status until VA staff determines 
the veteran may be reentered into the same or a different 
program because the veteran's conduct and cooperation will be 
satisfactory, or if a plan has been developed, to enable the 
veteran to reenter and try to maintain satisfactory conduct 
and cooperation.  Mitigating circumstances include: (i) the 
effects of the veteran's service and nonservice- connected 
condition; (ii) family or financial problems which have led 
the veteran to unsatisfactory conduct or cooperation; or 
(iii) other circumstances beyond the veteran's control.  
38 C.F.R. § 21.364(b).

In this case, service connection is in effect for chronic 
undifferentiated schizophrenia, rated as 50 percent disabling 
as of April 30, 1992.  The question of basic entitlement to 
chapter 31 benefits is not at issue in this case.

The veteran, who had applied for but had not completed two 
vocational rehabilitation plans in 1981 and 1982, reapplied 
for Chapter 31 benefits in January 2000, and he was assessed 
as entitled to such benefits in April 2000.  His third plan 
encompassed an auto mechanic certificate program, to begin in 
August 2000.  He did not complete this program.

In January 2001, a fourth plan was prepared for a program for 
an A.S. degree in automotive service technology.  However, in 
September 2001, the veteran withdrew from this program 
because "the age of the students and 'racial tension' bother 
him."  He was referred to vocational counseling in October 
2001.

Subsequently, in October 2001, a fifth plan was prepared for 
an A.S. degree in automotive service technology.  However, in 
April 2002, the veteran notified his vocational 
rehabilitation counselor (VRC) that, because of "side 
effects from his psychotic medications," he had dropped his 
courses.  Later in the same month, a sixth plan was prepared 
for an A.S. degree in aviation maintenance.

In August 2002, the veteran's VRC notified him that he was 
presently failing two courses and that, due to his low 
academic performance, the feasibility of his continuing in 
training needed to be assessed.  The veteran agreed to a 
reevaluation in August 2002.  He was warned at this time that 
he had not made progress towards his goal and, as such, would 
not be allowed to continue training under Chapter 31.  
However, the VRC did give the veteran "a chance to prove 
himself" and did not at that time recommend an interruption 
of the program.  A new plan, for a vocational certificate in 
aviation mechanics, was agreed to in the same month.

An October 2002 Report of Contact reflects that the veteran 
had failed several sections of a class and that his VRC found 
that identifying and arranging for a tutor was warranted. 
Correspondence to this effect was sent to the veteran, but he 
did not respond.

Subsequently, in January 2003, the veteran's VRC noted that, 
of his ten courses, he failed five and had three incomplete 
grades.  Based on this, the VRC made the determination that 
the veteran's vocational rehabilitation program was to be 
interrupted.  As bases for this determination, the VRC noted 
that the veteran had failed five courses, that he had shown 
no progress in completing his rehabilitation plan objectives, 
that he had not been able to advance in the aviation 
mechanics certificate program, and that he had been 
forewarned that any failures would result in termination from 
the program.  The current appeal arose from this decision.

Based on the veteran's case history, the Board finds that the 
interruption of his aircraft maintenance certificate program 
was warranted, as there is ample evidence that his conduct 
and cooperation were not in conformity with 38 C.F.R. 
§ 21.362(c) and that there does not exist a reasonable 
likelihood that he will complete the plan objectives.  First, 
the Board notes that this interrupted plan constituted his 
seventh plan and the fifth in the three years leading up to 
the appealed decision, as he had failed to complete the four 
immediately preceding plans.  Second, the veteran failed to 
respond to prior efforts by his VRC to remedy this situation, 
including the offer of a tutor in October 2003.   Third, of 
the ten courses that the veteran took in the fall term of 
2002, he failed five and had three incomplete grades.  
Finally, the Board observes that the veteran was notified in 
August 2002 that, in the absence of progress, he would not be 
allowed to continue training under Chapter 31.

During his August 2004 Board hearing, the veteran testified 
that he remained interested in courses to complete the 
aviation mechanic certificate program.  He also stated that 
he would be willing to work with a tutor.  However, he 
provided no explanation for his failure to successfully 
complete his course work prior to January 2003, aside from a 
generalized complaint about "battling with some physical and 
psychological ailment due to my service-connection [sic] 
disability."  

In summary, the record clearly demonstrates that the veteran 
has been given the benefit of the doubt under 38 C.F.R. § 
21.57(c)(1), but his conduct and cooperation have not been 
shown to be in conformity with the provisions of 38 C.F.R. 
§ 21.362(c).  Accordingly, the interruption of his vocational 
rehabilitation program was proper, and the appeal must be 
denied.


ORDER

The interruption of an aircraft maintenance certificate 
program pursuant to Chapter 31, Title 38 of the United States 
Code was proper, and the appeal is denied.


____________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


